Citation Nr: 1228493	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  09-32 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel
INTRODUCTION

The Veteran served on active duty from February 1955 to December 1958.  The Veteran also had service in the United States Naval Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision, which denied entitlement to service connection for bilateral hearing loss and tinnitus.

These issues were remanded by the Board for further development in August 2011.

In June 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Portland, Oregon, RO.  A transcript of that proceeding has been associated with the claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss and tinnitus.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims.

The Veteran contends that he has hearing loss and tinnitus as a result of his military service.  Specifically, the Veteran has asserted throughout the course of his appeal that he was exposed to noise during service from M1 shooting and from working as a cook in the mess hall on a flight line with jets.  He also indicated that he had to do perimeter duty once a month on the flight line.  He contends that he was not given hearing protection.

A review of the active duty service treatment records reveals that the Veteran was noted as scoring a 15 out of 15 bilaterally on a whispered voice test on his February 1955 Report of Medical Examination upon entrance into active duty.  

Upon examination at separation from active duty, a December 1958 summary report of examination for organic hearing loss reflected puretone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
5 (15)
5 (15)
5 (10)
LEFT
10 (25)
10 (20)
15 (25)
15 (25)
15 (20)
The aforementioned table reflects ASA measurements recorded in service, with the comparable ISO (ANSI) measurements in adjacent parentheses.

In July 2010, the Veteran underwent a VA examination.  The examiner reviewed the claims file and noted that the military records document that the Veteran had hearing within normal limits when he was separated from service.  Complaints of hearing loss and/or tinnitus were not found in the records.  The Veteran reported a positive history of noise exposure during his military service during basic training - weapons fire.  He was a cook in the service.  He reported a 32-year civilian career working in a paper mill with some hearing protection worn.  He denied other noise.  The Veteran complained of constant, longstanding tinnitus.  Upon testing, the auditory threshold for multiple frequencies bilaterally were recorded as being greater than 40 decibels.  As such, the Veteran meets the criteria for hearing loss bilaterally under 38 C.F.R. § 3.385.  The examiner concluded by determining that the Veteran's claimed hearing loss and tinnitus is less likely as not caused by or a result of military service.  The rationale offered for this opinion was that the opinion was given based on clinical experience, evidence reviewed in records, and evidence provided by the Veteran.

In the August 2011 remand that, the Board found it unclear from this opinion whether the examiner considered the fact that the December 1958 audiological findings upon separation from service were recorded using ASA measurements, not ISO (ANSI) measurements.  As noted above, converting these ASA measurements to ISO (ANSI) measurements, the auditory threshold for multiple frequencies were recorded as being greater than 20 decibels for the left ear and the auditory threshold for one frequency was recorded as being greater than 20 decibels for the right ear.  Although these results do not establish a hearing loss disability as defined by regulation, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has recognized that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

As such, the Board remanded these issues in August 2011 for a new VA examination.  It was directed in this remand that, in rendering any opinion, the examiner should specifically consider the December 1958 in-service audiological findings as appropriately converted to ISO (ANSI) measurements, as noted above.  

In October 2011, the Veteran underwent a VA examination.  The examiner reviewed the claims file and concluded that the Veteran's hearing loss is not at least as likely as not caused by or a result of any event in military service.  The examiner noted that the Veteran's military medical records document that the Veteran had hearing within normal limits to puretone air conduction testing at his separation from service physical.  Complaints of hearing loss were not found in his military medical records.  The Veteran has a self-report of a career in a paper mill (30+ years) with hearing protection worn in latter years of his career.  The examiner noted that hearing loss did not exist prior to service.  The examiner further noted that the Veteran reported recurrent tinnitus.  The examiner concluded by determining that the Veteran has a diagnosis of clinical hearing loss, and his or her tinnitus is at least as likely as not a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss. 

While the Board has considered the October 2011 VA opinion, the Board notes it is again not clear from the supporting rationale for this opinion whether the examiner considered the fact that the December 1958 audiological findings upon separation from service were recorded as being greater than 20 decibels for the left ear and the auditory threshold for one frequency was recorded as being greater than 20 decibels for the right ear.  Therefore, the Board finds that these claims must regrettably be remanded once again in order to obtain a more detailed rationale for this opinion which specifically discusses the December 1958 audiological findings.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. If possible, send the claims file to the October 2011 VA examiner for clarification of her opinion regarding the etiology of the Veteran's hearing loss and tinnitus.  The Veteran's claims file must be made available to the examiner, and the examiner must review the entire claims file.  The examiner should specifically indicate that the claims file has been reviewed.

Based on a review of the complete claims file, to specifically include the October 2011 VA examination report, the examiner should provide a complete rationale for her October 2011 opinion.  Specifically, the examiner should discuss the December 1958 in-service audiological findings as appropriately converted to ISO (ANSI) measurements, as noted above, in comparison with the Veteran's  hearing acuity upon entrance into active service. 

If the prior examiner is not available, the claims folder should be sent to another examiner for review.  After reviewing the file, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran's current hearing loss of either ear or tinnitus was caused or aggravated by his service.  In rendering any opinions, the examiner should specifically discuss the December 1958 in-service audiological findings as appropriately converted to ISO (ANSI) measurements, as noted above, in comparison with the Veteran's  hearing acuity upon entrance into active service.

If the examiner finds that a new VA examination is necessary, the Veteran should be scheduled for a new VA examination.  If a new examination is necessary, the claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

A discussion of the complete rationale for all opinions expressed, including reference to the pertinent service treatment records, should be included in the examination report. 

2. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued with respect to these claims.  If the benefits sought on appeal remain denied, he and his representative should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review. 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



